Order entered December 13, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00748-CV

                        PARALLEL NETWORKS, LLC, Appellant

                                            V.

                            JENNER & BLOCK, LLP, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-01146-E

                                        ORDER
       We GRANT the December 3, 2013 motion of nonresident attorney, Christopher C.

Murray, for admission pro hac vice. We DIRECT the Clerk of this Court to add Christopher C.

Murray as counsel pro hac vice.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE